DETAILED ACTION

This action is made FINAL in response to the amendments filed on 2/02/2021.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1 – 7, 9, 11 – 13, and 15 - 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Parandehgheibi et al (US 2016/0259740) in view of STEISS (US 2016/0170896).
As to claim 1, Parandehgheibi et al figure 2 shows and teaches a computer-implemented method comprising:
sending (paragraph [0026]...send network traffic) to a first server node (paragraph [0055]...server 208a) of a first data platform (paragraph [0062]...the network environment 200 also includes a network controller running on the host 208a... other configurations or software-defined networking (SDN) platforms can be utilized for managing the fabric 202), a first request (paragraph [0076]...selected nodes are those nodes for which the user requests application dependency maps and cluster information) to collect a first partial result vector (paragraph [0013]...feature vector of the first flow) regarding a first parameter (paragraph [0037]... analytics engine 110 may be used to identify observations) of a training set (paragraph [0037]...training set);
receiving (paragraph [0033]...receiving the network traffic) from the first server node, the first partial result vector computed by a first work node (paragraph [0017]...an application is a set of workloads (e.g., computing, networking, and storage) that are generally distributed across various nodes (or endpoints) of a network and the relationships (e.g., connectivity, dependencies, network and security policies, etc.) between the workloads) from data stored (paragraph [0034]... collectors 106 can be any type of storage medium that can serve as a repository for the network traffic) in the first data platform;
sending (paragraph [0026]...send network traffic) to a second server node (paragraph [0065]...server 208e) of a second data platform (paragraph [0065]...such as the analytics engine 110... the analytics engine 208e can also be implemented as a virtual partition (e.g., VM or container)), a second request (paragraph [0076]...selected nodes are those nodes for which the user requests application dependency maps and cluster information) to collect a second partial result vector (paragraph [0013]...feature vectors of other flows (second flow)) regarding a second parameter (paragraph [0037]... analytics engine 110 may be used to identify other observations) of the training set (paragraph [0037]...training set);
receiving (paragraph [0033]...receiving the network traffic) from the second server node, the second partial result vector computed by a second work node (paragraph [0017]...an application is a set of workloads (e.g., computing, networking, and storage) that are generally distributed across various nodes (or endpoints) of a network and the relationships (e.g., connectivity, dependencies, network and security policies, etc.) between the workloads) from data stored in the second data platform (paragraph [0034]... collectors 106 can be any type of storage medium that can serve as a repository for the network traffic);
aggregating the first partial result vector and the second partial result vector to create a result vector (paragraph [0074]...the flow data and associated data can be aggregated and summarized daily or according to another suitable increment of time, and flow vectors, process vectors, host vectors, and other feature vectors can be calculated during the data collection stage 402) including an updated first parameter and an updated second parameter (paragraph [0036]... machine learning may be used to dynamically update models); 
sending (paragraph [0026]...send network traffic) the result vector to the first server node and to the second server node (paragraph [0095]...late fusion module 522 receives outputs from the flow-based learner 552, the process-based learner 554, and the host-based learner 556, and may combine the outputs for second clustering module 532, or the second clustering module 532 can evaluate the outputs from the flow-based learner 552); 
receiving convergence data calculated by the first server node from the updated first parameter, and calculated by the second server node from the updated second parameter (paragraph [0087]...Clustering is a process that groups a set of objects into the same group (i.e., cluster) when the objects are more similar, less distant, denser, or otherwise share more attributes with respect to each other than to those in other groups. An example of clustering is the k-means algorithm in which a number of n nodes are partitioned into k clusters such that each node belongs to the cluster with the nearest mean. The algorithm proceeds by alternating steps, assignment and update. During assignment, each node is assigned to a cluster whose mean yields the least within-cluster sum of squares (WCSS) (i.e., the nearest mean). During update, the new means is calculated to be the centroids of the nodes in the new clusters); 
paragraph [0087]... convergence is achieved when the assignments no longer change); and
where the convergence is found, storing in a persistence component (paragraph [0114]...the computing system 700 can include a processing unit (CPU or processor) 710 and the system bus 705 that may couple various system components including system memory 715, such as read only memory (ROM) 720 and random access memory (RAM) 726), a model trained (paragraph [0084]...machine learning algorithm...trained) according to the result vector (paragraph [0089]...during the clustering stage 408, respective feature vectors of nodes are evaluated using machine learning to identify an optimal clustering for a selected set of nodes).
Parandehgheibi et al fails to explicitly show/teach a first in-memory database engine of a first in-memory database determining a convergence from the convergence data; and where the convergence is found, the first in-memory database engine storing in a persistence component of the first in-memory database.
However, STEISS teaches a first in-memory database engine of a first in-memory database determining a convergence from the convergence data; and where the convergence is found, the first in-memory database engine storing in a persistence component of the first in-memory database (paragraph [0051]...many computing systems (e.g., network devices) include multiple processors and threads that share the address space. By sharing the child nodes corresponding to the shared address space--e.g., the shared portions of the virtual memory map--memory consumption is significantly reduced when compared to a system where each processor maintains an independent page table. That is, by using N-ary trees to map virtual address space where the trees converge when the threads of the respective processors share the same address space, the amount of memory occupied by the N-ary trees is reduced relative to storing an independent (i.e., non-overlapping) N-ary tree for each of the processors. Additionally, when updating the locations of tables in memory when performing, for example, an In-System Software Upgrade (ISSU) on systems with live traffic, the number of locations modified in the in-memory page table is reduced when the two or more of the N-ary trees, which are used to represent the page table, converge and share one or more child nodes. As a result, this may reduce the time required to perform the software upgrade).
Therefore, it would have been obvious for one having ordinary skill in the art, before the effective filing data of the claimed invention, for Parandehgheibi et al to have a first in-memory database engine of a first in-memory database determining a convergence from the convergence data; and where the convergence is found, the first in-memory database engine storing in a persistence component of the first in-memory database, as in STEISS, for the purpose of reducing processing time.

As to claim 2, Parandehgheibi et al figure 2 shows and teaches a method further comprising: referencing training set partition information (paragraph [0037]...training data are outliers) from a configuration component to determine a location (paragraph [0038]... data locations are exposed to allow computations to take place where the data resides) of the first parameter (paragraph [0037]... analytics engine 110 may be used to identify observations) in the first data platform (paragraph [0062]...the network environment 200 also includes a network controller running on the host 208a... other configurations or software-defined networking (SDN) platforms can be utilized for managing the fabric 202).

As to claim 3, Parandehgheibi et al figure 2 shows and teaches a method further comprising: referencing configuration information from a configuration component (paragraph [0024]...the configuration manager 102) to determine a data format (paragraph [0024]... provision and maintain the sensors 104, including installing sensor software or firmware in various nodes of a network, configuring the sensors 104, updating the sensor software or firmware, among other sensor management tasks) of the first data platform (paragraph [0062]...the network environment 200 also includes a network controller running on the host 208a... other configurations or software-defined networking (SDN) platforms can be utilized for managing the fabric 202).

As to claim 4, Parandehgheibi et al figure 2 shows and teaches a method further comprising: referencing a predetermined statement from a proxy repository (paragraph [0015]...while network information can be used to directly determine utilization of networking devices, this information may serve as a proxy at best for CPU and memory utilization of hosts) to send the first request (paragraph [0076]...selected nodes are those nodes for which the user requests application dependency maps and cluster information).
As to claim 5, Parandehgheibi et al figure 2 shows and teaches a method wherein the determining is performed by an in-memory database engine (paragraph [0034]...data storage for the collectors 106 is located in an in-memory database, such as dashDB from IBM.RTM., although it should be appreciated that the data storage for the collectors 106 can be any software and/or hardware capable of providing rapid random access speeds typically used for analytics software).

As to claim 6, Parandehgheibi et al figure 2 shows and teaches a method wherein the first data platform (paragraph [0062]...the network environment 200 also includes a network controller running on the host 208a... other configurations or software-defined networking (SDN) platforms can be utilized for managing the fabric 202) comprises an in-memory database (paragraph [0034]...data storage for the collectors 106 is located in an in-memory database, such as dashDB from IBM.RTM).

paragraph [0065]...such as the analytics engine 110... the analytics engine 208e can also be implemented as a virtual partition (e.g., VM or container)) comprises other than an in-memory database (paragraph [0034]...data storage for the collectors 106 can be any software and/or hardware capable of providing rapid random access speeds typically used for analytics software).

As to claim 9, Parandehgheibi et al figure 2 shows a method wherein the first parameter (paragraph [0037]... analytics engine 110 may be used to identify observations) and the second parameter (paragraph [0037]... analytics engine 110 may be used to identify observations) comprise mutually disjoint sets (paragraph [0037]...sets that have been labeled as normal and abnormal).

Claim 11 has similar limitations as claim 4. Therefore, the claim is rejected for the same reasons as above. 

Claim 12 has similar limitations as claim 2. Therefore, the claim is rejected for the same reasons as above. 

Claim 13 has similar limitations as claim 3. Therefore, the claim is rejected for the same reasons as above. 

Claim 15 has similar limitations as claim 9. Therefore, the claim is rejected for the same reasons as above. 

Claim 16 has similar limitations as claim 1. Therefore, the claim is rejected for the same reasons as above. 

Claim 17 has similar limitations as claim 2. Therefore, the claim is rejected for the same reasons as above. 

Claim 18 has similar limitations as claim 3. Therefore, the claim is rejected for the same reasons as above. 

Claim 19 has similar limitations as claim 4. Therefore, the claim is rejected for the same reasons as above. 


Claims 8, 14, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Parandehgheibi et al (US 2016/0259740) in view of STEISS (US 2016/0170896) and in further view of Naganuma et al (US 2017/0039487).
As to claim 8, Parandehgheibi et al teaches a method with the first partial result vector (paragraph [0013]...feature vector of the first flow) represents a gradient.
Parandehgheibi et al and STEISS both fail to explicitly show/teach that a first partial result vector represents a gradient.
However, Naganuma et al teaches a vector represents a gradient (paragraph [0007]...the learning data management apparatus includes: a learning data storage part that stores a set of learning data including a label and a feature vector, the set of learning data being subjected to the support vector machine learning ; paragraph [0037]...gradient method is used to calculate the optimum solution (or an approximate solution) of the SVM learning,).
Therefore, it would have been obvious for one having ordinary skill in the art, before the effective filing data of the claimed invention, for Parandehgheibi et al’s first partial result vector to represent a gradient, as in Naganuma et al, for the purpose of calculating the optimum solution. 

Claim 14 has similar limitations as claim 8. Therefore, the claim is rejected for the same reasons as above. 

Claim 20 has similar limitations as claim 8. Therefore, the claim is rejected for the same reasons as above. 

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Parandehgheibi et al (US 2016/0259740) in view of STEISS (US 2016/0170896) and in further view of NAKATSUGAWA et al (US 2015/0269120).
As to claim 10, Parandehgheibi et al teaches a method with the first parameter (paragraph [0037]... analytics engine 110 may be used to identify observations) and the second parameter (paragraph [0037]... analytics engine 110 may be used to identify other observations).
Parandehgheibi et al and STEISS both fail to explicitly show/teach method wherein the first parameter and the second parameter are based upon logistic regression.
However, NAKATSUGAWA et al teaches parameters are based upon logistic regression (paragraph [0036]...the model parameter calculation device 101 collects the operating data from each terminal. The model parameter calculation device 101 compares the detection results of the pre-update model and the post-update model with each other).
Therefore, it would have been obvious for one having ordinary skill in the art, before the effective filing data of the claimed invention, for Parandehgheibi et al’s first parameter and the second parameter to be based upon logistic regression, as in Naganuma et al, for the purpose of modeling the probability of a certain class or event existing.

Response to Arguments
Applicant's arguments filed 2/02/2021 have been fully considered but they are not persuasive. 
Parandehgheibi et al fails to explicitly show/teach a first in-memory database engine of a first in-memory database determining a convergence from the convergence data; and where the convergence is found, the first in-memory database engine storing in a persistence component of the first in-memory database.
However, STEISS teaches a first in-memory database engine of a first in-memory database determining a convergence from the convergence data; and where the convergence is found, the first in-memory database engine storing in a persistence component of the first in-memory database (paragraph [0051]...many computing systems (e.g., network devices) include multiple processors and threads that share the address space. By sharing the child nodes corresponding to the shared address space--e.g., the shared portions of the virtual memory map--memory consumption is significantly reduced when compared to a system where each processor maintains an independent page table. That is, by using N-ary trees to map virtual address space where the trees converge when the threads of the respective processors share the same address space, the amount of memory occupied by the N-ary trees is reduced relative to storing an independent (i.e., non-overlapping) N-ary tree for each of the processors. Additionally, when updating the locations of tables in memory when performing, for example, an In-System Software Upgrade (ISSU) on systems with live traffic, the number of locations modified in the in-memory page table is reduced when the two or more of the N-ary trees, which are used to represent the page table, converge and share one or more child nodes. As a result, this may reduce the time required to perform the software upgrade).
Therefore, Parandehgheibi et al in view of STEISS, clearly shows all the limitations as claimed. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON S COLE whose telephone number is (571)270-5075.  The examiner can normally be reached on Mon - Fri 7:30pm - 5pm EST (Alternate Friday's Off).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kakali Chaki can be reached on 571-272-3719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BRANDON S COLE/Primary Examiner, Art Unit 2122